Citation Nr: 1535351	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-00 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for esophageal hiatal hernia, post-operative, with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a compensable evaluation for esophageal hiatal hernia, post-operative, with abdominal scar. 

In January 2012, the Board remanded the matter to afford the Veteran a requested videoconference hearing.  A videoconference hearing was then scheduled for March 2012.  Prior to the hearing, however, the Veteran requested that the hearing be cancelled.  Since that time, the Veteran has not requested another opportunity to testify.  The Board therefore finds that the Veteran's request for a Board hearing has been withdrawn.  38 C.F.R. § 20.704.

In September 2012, the Board remanded the matter to afford the Veteran another VA examination.  The requested development was accomplished and the case was returned to the Board.

In August 2014, the Board granted an evaluation of 10 percent, but no higher, for esophageal hiatal hernia, post-operative, with abdominal scar.  The Veteran appealed the August 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Court issued an Order in June 2015, based on a Joint Motion for Partial Remand (Joint Motion), which vacated the August 2014 Board decision to the extent that it denied entitlement to an evaluation in excess of 10 percent, and the Court returned the case to the Board.  The Joint Motion states that the Board did not provide adequate reasons and bases for its findings and conclusions because it did not address arguments raised by the Veteran in a December 2008 Statement in Support of Claim.  In particular, the Board failed to address the Veteran's contention that the November 2008 VA examination was inadequate because he had early dementia at the time of the examination.  The Joint Motion further states that Board failed to address the Veteran's argument that the history and then-current symptomatology reported to the examiner were not accurate, especially in light of the fact that the examiner did not have the claims file available for review.  According to the Joint Motion, since the Board relied, in part, upon the November 2008 VA examination, an adequate explanation of the reasons and bases for the Board's finding that this examination was adequate is necessary.  This decision addresses such arguments.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, entitlement to TDIU was adjudicated and denied by the RO in a January 2010 rating decision and the Veteran has not appealed the decision.  As a result, this issue is not before the Board.


FINDING OF FACT

The Veteran's service-connected esophageal hiatal hernia has been manifested by dysphagia and reflux and some vomiting and shoulder pain, but not persistently recurrent epigastric distress productive of considerable impairment of health, material weight loss, hematemesis, or melena.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for esophageal hiatal hernia, post-operative, with abdominal scar, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.31, 4.114, Diagnostic Code 7346 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in August 2008 and March 2009.  The claim was last adjudicated in November 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, Social Security Administration records, and all private treatment records identified by the Veteran have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A VA examination was conducted in November 2008.  The Veteran contends this examination is inadequate as he was suffering from early dementia at the time of the examination.  Thus, the Veteran contends, the history and then-current symptomatology was inaccurate.  In light of the Veteran's contentions, the Board will only consider objective findings from the examination that do not rely upon reported history, such as scar measurements and appearance.  

Pursuant to the Board's September 2012 remand, the Veteran was afforded an updated VA examination in October 2012 to address the current severity of his hiatal hernia.  The examiner made all required clinical findings and discussed the functional impact of the hiatal hernia disability on the Veteran's daily life.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran's mother and brother accompanied him to the examination, responded to questions, and completed a medical questionnaire on behalf of the Veteran.  The examination report detailed the Veteran's history as noted in the medical records.  This examination is found to be adequate in so far as it thoroughly and accurately portrays the extent of the hiatal hernia disability in sufficient detail so that the evaluation of the disability is a fully informed one.  Accordingly, this examination satisfies the duty to assist with regards to a VA examination, and it substantially complies with the Board's September 2012 remand directive regarding a VA examination.

The September 2012 Board remand also directed the agency of original jurisdiction (AOJ) to associate with the claims file updated records of the Veteran's treatment with VA, and to request the Veteran identify any outstanding medical records.  Pursuant to the directives, a September 2012 letter was sent to the Veteran requesting that he identify his treating providers.  The Veteran responded in September 2012 that since his post-service "Milwaukee area hospital has changed hands, and also does not retain information that far back, therefore I cannot furnish their information.  You may make a decision based on the information that you have."  Additionally, VA treatment records through September 2012 were associated with the file.

Based on the foregoing actions and the explanations contained herein, the Board finds that there has been substantial compliance with the Joint Motion and the Board's remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Analysis

The Veteran's esophageal hiatal hernia, post-operative, with abdominal scar, is rated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under Diagnostic Code 7346, a 10 percent evaluation is warranted where there are present two or more of the symptoms for a 30 percent evaluation, but of less severity.  A 30 percent evaluation is warranted where there is evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A maximum 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran contends that his service-connected esophageal hiatal hernia, post-operative, with abdominal scar, is of such severity that it warrants an evaluation in excess of 10 percent.  In his January 2010 substantive appeal (VA Form 9), the Veteran stated that he suffered from epigastric distress including constant nausea, reflux, dysphagia, pyrosis, and regurgitation as a direct result of two botched surgeries while on active duty.  He also stated that it had been so severe that he required hospitalization multiple times.  The Veteran also stated in September 2012, that over the years since service, he has continued to have some difficulty such as having to spit up often, and difficulty eating some foods. 

The Veteran's mother submitted a statement in September 2008 in which she stated that because of surgery for hiatal hernia in service, the Veteran had trouble eating, could not swallow solid foods, and would throw up whatever he ate.  She also stated that to this day the Veteran still has to eat a soft diet and has problems as a result of the operation in service.  The Veteran's mother also stated in September 2012 that the Veteran has continued to have some difficulties trying to eat. 

VA treatment records associated with the claims file from 2007 through 2012 show the Veteran having undergone treatment for conditions such as back and knee problems and dementia, but there are no records of treatment for hiatal hernia or any other esophageal conditions.  An October 2008 treatment record shows the Veteran denied pain.  He was accompanied by his mother to the treatment.  A March 2009 report indicates that the Veteran stated that he had been in the hospital with some shoulder pain and numbness in his mouth, however, nothing specific was found.  A July 2009 report notes that the Veteran went to the ER in May 2009 with some vomiting with low "MG++."  The record noted the Veteran consumes 17 beers per day.  

A February 2010 report indicated that the Veteran's brother stated that the Veteran "coughs up a lot of stuff."  At the time, the Veteran denied vomiting, diarrhea, and abdominal pain.  The examination showed the abdomen was soft, nontender, no hepatomegaly, no splenomegaly, normal bowel sounds, and no bruit.  Beer intake had been tapered to 4 per day.  April 2010 records show the Veteran was in no acute distress, and was well-nourished.  The abdomen was normal.

March 2012 treatment records note the abdomen was soft, nontender, no hepatosplenomegaly, normal bowel sounds, and no bruit.  October 2012 VA treatment records show the Veteran complaining of mouth pain.  There were multiple caries (i.e. tooth decay) in the Veteran's mouth and poor oral care.

The Veteran underwent a VA examination in November 2008.  The Veteran reported that he could not remember the last time he had heartburn, and stated that he did not have reflux, nausea, vomiting, hematemesis, melena, or dysphagia.  He did not take any medications.  The examiner noted that the Veteran was essentially symptom free from his hiatal hernia.  The examiner noted the Veteran had a vertical scar on the abdomen, which was the result of hiatal hernia repair, and had no problems or treatment associated with the scar.  The length of the scar was 18 cm and the width varied from 0.5 to 1.5 cm.  The scar was flat with minor keloidal changes inferiorly, and non-tender and mildly hyperpigmented.  It was not adherent to underlying tissues, and there was no ulceration, breakdown, distortion, or asymmetry.  There was also no limitation of function and no apparent disfigurement.  As discussed in the VA's Duties to Notify and Assist section, supra, the Board does not rely upon the results of this examination in making its findings and drawing its conclusions, except where purely objective current findings are concerned.

Another VA esophageal conditions examination was conducted in October 2012.  The Veteran was diagnosed as having GERD and hiatal hernia.  The examiner noted that the Veteran did not require taking continuous medication for treatment, and did not have any symptoms such as epigastric distress, dysphagia, heartburn, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance, anemia, weight loss, nausea, vomiting, hematemesis, or melena.  The Veteran also did not have an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  The Veteran stated that the last time he vomited was two years prior, and that he eats three meals a day, sometimes four.  The examination report noted an August 2008 medical record where the Veteran reported occasionally having abdominal pain, but not often.  The examiner determined that the Veteran's esophageal conditions did not impact his ability to work.  Diagnostic testing showed small spontaneous gastroesophageal (GE) reflux in the supine position. 

A scars examination was also conducted in October 2012.  The Veteran was noted as having a surgical scar in the upper abdomen.  The scar was not found to be painful and/or unstable, and there was no loss of covering of the skin over the scar.  Physical examination revealed the scar to be non-tender, superficial, not poorly nourished, with no repeated ulceration.  It was measured as 20 cm x 0.2 cm.  There was no limitation of function or motion, neurological impairment, or pain with use. The scar did not impact the Veteran's ability to work. 

After a careful review of the pertinent evidence of record, the Board finds that an evaluation in excess of 10 percent evaluation is not warranted.  During the appeal period the Veteran's post-operative esophageal hiatal hernia manifested by dysphagia and reflux and some vomiting and shoulder pain.  VA treatment records show that in March 2009, the Veteran had complained of shoulder pain.  A July 2009 VA treatment record indicated that the Veteran went to the ER for vomiting in May 2009, and diagnostic testing during the October 2012 VA examination showed GE reflux.  Although the Veteran has competently and credibly reported some symptoms of difficulty swallowing and eating, and having to spit up often, the severity of these symptoms more nearly approximates a 10 percent evaluation.  The October 2012 VA examination reflects that the Veteran did not have any symptoms such as reflux, nausea, vomiting, hematemesis, melena, or dysphagia.  

A higher evaluation is not warranted because the Veteran's symptoms do not result in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation productive of considerable impairment of health.  Although the Veteran reported difficulty swallowing and having to spit up often, there is no evidence that substernal or arm or shoulder pain accompanied those symptoms.  Indeed, at the time of the October 2012 VA examination, the Veteran denied epigastric distress, dysphagia, choking on food, pyrosis, regurgitation, vomiting, hematemesis, melena, material weight loss, anemia, and pain in the arm, shoulder or substernal area from the hiatal hernia.  He also denied vomiting during the prior two years.  Additionally, the October 2012 VA examiner stated that the Veteran did not require any medication for treatment, and that the Veteran's esophageal hiatal hernia did not impact his ability to work.  The Board acknowledges the Veteran's statements contained in his VA Form 9, in which he stated that his condition had been so severe that it required hospitalization on several occasions, however, any reports of hospitalization contained in the record are outside of the relevant rating period, more than one year prior to the Veteran's August 2008 claim for an increased rating.  See Hart, 21 Vet. App. at 505.  Accordingly, an evaluation in excess of 10 percent is not warranted. 

The Board has also considered the applicability of other diagnostic codes, but finds that no other diagnostic code provides a basis for any higher rating.  The Veteran's hiatal hernia has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.

Regarding the Veteran's abdominal scar, the Board finds there is no basis for a separate, compensable evaluation in this case.  There is no evidence that the Veteran's scar is deep, associated with any underlying soft tissue damage, and unstable.  There was also no evidence of skin ulceration or breakdown over the scar.  In fact, as noted above, the October 2012 examiner found the Veteran's scar not to be painful and not to cause tenderness to palpation or limited motion.  The Veteran's scar has been found to measure, at the most, 27 square centimeters.  Additionally, the Veteran's scar has not been noted to cause any limitation of function.  Therefore, a compensable evaluation for a scar is not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (both prior to and since October 2008).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the rating criteria permit higher schedular evaluations than are currently assigned for additional signs and symptoms of disability, or greater degrees of disability. The Veteran's complaints of symptoms such as nausea, reflux, dysphagia, pyrosis, and regurgitation, are contemplated by the rating schedule. There is no evidence in the record of an exceptional or unusual clinical picture.  The Schedular criteria are therefore adequate, and no further discussion of 38 C.F.R. § 3.321 is required.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case the Veteran is service-connected for only one disability.  Consequently, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation in excess of 10 percent for esophageal hiatal hernia, post-operative, with scar is denied.



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


